United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 20, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-40185
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ARMANDO ARANDA-DE LA CRUZ,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 5:04-CR-1403-ALL
                       --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Armando Aranda-De La Cruz (Aranda) appeals following his

guilty plea conviction for illegally reentering the United States

after having been deported.   Aranda argues that the district

court erred by ordering him to cooperate in the collection of a

DNA sample as a condition of his supervised release.     Such a

claim is not ripe for review on direct appeal.   See United States

v. Riascos-Cuenu, 428 F.3d 1100, 1101-02 (5th Cir. 2005),

petition for cert. filed (Jan. 9, 2006) (No. 05-8662).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40185
                                -2-

Accordingly, we dismiss this claim for lack of jurisdiction.      Id.

at 1102.

     Aranda challenges the constitutionality of 8 U.S.C.

§ 1326(b).   Aranda’s constitutional challenge is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998).

Although Aranda contends that Almendarez-Torres was incorrectly

decided and that a majority of the Supreme Court would overrule

Almendarez-Torres in light of Apprendi v. New Jersey, 530 U.S.

466 (2000), we have repeatedly rejected such arguments on the

basis that Almendarez-Torres remains binding.   See United States

v. Garza-Lopez, 410 F.3d 268, 276 (5th Cir.), cert. denied, 126

S. Ct. 298 (2005).   Aranda concedes that his argument is

foreclosed in light of Almendarez-Torres and circuit precedent,

but he raises it here solely to preserve it for further review.

     JUDGMENT AFFIRMED; APPEAL DISMISSED IN PART.